Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  August 8, 2018                                                                                     Stephen J. Markman,
                                                                                                               Chief Justice

                                                                                                          Brian K. Zahra
                                                                                                  Bridget M. McCormack
  158015(42)                                                                                            David F. Viviano
                                                                                                    Richard H. Bernstein
                                                                                                         Kurtis T. Wilder
  KEAGAN FARRIS, by and through his                                                                Elizabeth T. Clement,
  Next Friend, JAMES FARRIS,                                                                                        Justices
                Plaintiff-Appellant,
                                                                   SC: 158015
  v                                                                COA: 337366
                                                                   Antrim CC: 2016-009053-NM
  JOHN H. MCKAIG, II,
             Defendant-Appellee.
  _________________________________________/

        On order of the Chief Justice, the motion to substitute “ELIZABETH ELLEN
  MCKAIG, Personal Representative of the Estate of JOHN H. MCKAIG, II” as the
  defendant-appellee in all further proceedings before this Court is GRANTED.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                                August 8, 2018

                                                                             Clerk